OPINION
By THE COURT.
Submitted on motion of appellee to dismiss the appeal for the reason that the defendant-appellant has given no appeal bond as required under §12223-6 GC, or any substitute for an appeal bond as required by §12223-11 GC. The motion must be sustained. Secs. 12223-12; 12223-11 GC; Parker, et al. v. Ingle, et al., 9 O. O. 229; and Teegarden, a minor, v. Teegarden, et al., 35 O. O. 445. The requirements of the statutes are mandatory, subject only to the exceptions therein stated. It does not appear that the defendant-appellant comes within any of the exceptions of §12223-6 GC. As required by §11564 GC, the appeal will be retained for determination on questions of law only and the appellant granted leave to perfect said appeal in accordance with Supplement to Rule VII of this Court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.